Title: To George Washington from Major General Robert Howe, 26 July 1780
From: Howe, Robert
To: Washington, George


					
						Dear Sir
						Highlands [N.Y.] 26th July 1780
					
					I inclose your Excellency the Feild Returns I have received—I expect them all in to Day & they shall be forwarded to Morrow—I recd your Favor demandg them the Day before yesterday, & instantly issued Orders thereupon—I have scarcely a moment to add that all you require shall be most faithfully performed.
					The Enemy are certainly intending, at least did intend some Enterprize—The inclosed is an Extract from the Letter of a confidential Correspondent dated the 25th Inst:—Mr Ezard who was Envoy for Congress at Berlin is now with me, & Col. Sears—they intend for Head Quarters to Morrow. About three thousand Arms came from Albany—one half without Bayonets—Not so many Arms I am persuaded are missing, as you Sir imagine, tho’ too many are gone, I shall set about the Inquiry you wish—the Order is out already, & every Measure shall be pursued—Be assured Dear Sir, few or none have gone off since I

commanded, of which the Army can testify—Genl Poor will account for his to-Morrow. I am Dear Sir (in great Haste) but with all imaginable Respect Your Excellency’s most obedient Servant
					
						R. Howe
					
					
						P.s. I have directed the Recruits to be Distinguish’d in the Returns which will give them to your Excellency at one View[.] two Flags sent Down to carry Persons at the request of Governor Clinton have been detaind this ten days which plainly Indicates the Enemy have some operation they wish to Conceal.
					
				